            Case 3:20-cv-00179 Document 1 Filed 06/26/20 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                               EL PASO DIVISION

 GREGORIOS SAKELLAKOS,                             §
                                                   §    CIVIL ACTION NO.
        Plaintiff,                                 §
                                                   §    __________________________
 v.                                                §
                                                   §
 VERIZON WIRELESS TEXAS L.L.C.,                    §    Removed from the District
                                                   §    Court of El Paso County, Texas,
        Defendant.                                 §    41st Judicial District, Cause No.
                                                        2020DCV1666

                      DEFENDANT’S NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that Defendant Verizon Wireless Texas L.L.C. (“Verizon

Wireless”/“Defendant”) hereby removes this civil action from the 41st Judicial District

Court of El Paso County, Texas to the United States District Court for the Western District

of Texas, pursuant to 28 U.S.C. § 1441(a) and (b), and § 1332, based on diversity

jurisdiction. In support of this Notice, Defendant states as follows:

                             I.     STATE PROCEEDING

       1.     The Plaintiff, Gregorios Sakellakos (“Sakellakos” or “Plaintiff”),

commenced a civil action against Defendant in the 41st Judicial District Court of El Paso,

Texas on May 18, 2020, styled “Gregorios Sakellakos v. Verizon Wireless Texas L.L.C.,”

Cause No. 2020DCV1666. As required by 28 U.S.C. § 1446(a), copies of all executed

process in the case; pleadings asserting causes of action; all orders signed by the state

judge; the docket sheet; a list of all counsel of record; and an index of matters being filed

are attached hereto as Exhibits 1 through 9.


                                               1
                  Case 3:20-cv-00179 Document 1 Filed 06/26/20 Page 2 of 6




                                   II.     REMOVAL IS TIMELY

          Defendant was served with process and Plaintiff’s Original Petition on May 29,

2020.          Defendant files this notice of removal within thirty (30) days of service of the

Original Petition, making removal timely under 28 U.S.C. § 1446(b).

                              III.       DIVERSITY JURISDICTION

          2.       This Court has original jurisdiction over this action under 28 U.S.C.

§1332(a). Therefore, the cause may be removed to this Court pursuant to 28 U.S.C.

§1441(b).

          3.       Defendant is a limited liability corporation formed under the laws of the State

of Delaware. See Plaintiff’s Petition ¶ 3; Exhibit 1 ¶ 4, Declaration of Karen M. Shipman.

Defendant maintains its principal place of business in the State of Florida. Exh. 1 ¶ 4.

          4.       Defendant’s sole member is a limited liability corporation formed under the

laws of the State of Delaware with its principal places of business in the State of New

Jersey.

          5.       Plaintiff is an individual and a resident of Las Cruces, New Mexico. See

Plaintiff’s Petition ¶ 2.

          6.       Accordingly, complete diversity exists in this case between Plaintiff and

Defendant.

                             IV.         AMOUNT IN CONTROVERSY

          7.       The amount in controversy in this case exceeds the $75,000 threshold of 28

U.S.C. § 1332. Plaintiff “seeks monetary relief over $200,000.00.” Plaintiff’s Petition ¶

16.


                                                  2
             Case 3:20-cv-00179 Document 1 Filed 06/26/20 Page 3 of 6




                             V.     REMOVAL IS PROPER

       8.     There is complete diversity between Plaintiff and Defendant, and there is

more than $75,000 in controversy. Accordingly, this action is one over which this court

has original jurisdiction under the provisions of 28 U.S.C. § 1332(a)-(c) and removal is

proper pursuant to 28 U.S.C. § 1441.

            VI.   NOTICE TO STATE COURT AND OPPOSING PARTY

       9.     Promptly upon the filing of this Notice of Removal, Defendant is filing a

Notice of Filing Notice of Removal with the Clerk of Court for the 41st Judicial District

Court of El Paso County, Texas and serving a copy thereof on Plaintiff through his counsel.

A copy of Defendants’ Notice of Filing Notice of Removal is attached hereto and

incorporated herein for all purposes as Exhibit 9.

                                  VII.   CONCLUSION

       Defendants respectfully request that this Court exercise its jurisdiction over this

action, and enter such further orders and grant such further relief as may be necessary to

secure removal herein and to prevent further proceedings in the District Courts of El Paso

County, Texas, and further seek all other relief to which they are justly entitled.




                                              3
            Case 3:20-cv-00179 Document 1 Filed 06/26/20 Page 4 of 6




                                                 Respectfully Submitted,

                                                 JACKSON LEWIS P.C.


                                                  /s/ Jamie L. Houston
                                                 William R. Stukenberg
                                                 Texas State Bar No. 24051397
                                                 William.Stukenberg@jacksonlewis.com
                                                 Jamie L. Houston
                                                 Texas State Bar No. 24097847
                                                 Jamie.Houston@jacksonlewis.com
                                                 1415 Louisiana, Suite 3325
                                                 Houston, Texas 77002-7332
                                                 Telephone: (713) 650-0404
                                                 Facsimile: (713) 650-0405

                                                 ATTORNEYS FOR DEFENDANT
                                                 VERIZON WIRELESS TEXAS L.L.C.

                            CERTIFICATE OF SERVICE

       I certify that I filed the foregoing document in accordance with the protocols for e-

filing through the CM/ECF system in the United States District Court for the Western

District of Texas, El Paso Division, on June 26, 2020, and therefore has been served upon

all counsel of record in accordance with such e-filing protocols.

       John P. Valdez
       DAVIE & VALDEZ P.C.
       1801 N. Stanton
       El Paso, Texas 79902
       Email: john@davievaldez.com
       Attorney for Plaintiff


                                           /s/ Jamie L. Houston
                                          Jamie L. Houston
4817-2676-6529, v. 1



                                             4
             Case 3:20-cv-00179 Document 1 Filed 06/26/20 Page 5 of 6




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                EL PASO DIVISION

 GREGORIOS SAKELLAKOS,                               §
                                                     §    CIVIL ACTION NO.
        Plaintiff,                                   §
                                                     §    __________________________
 v.                                                  §
                                                     §
 VERIZON WIRELESS TEXAS L.L.C.,                      §    Removed from the District Court of
                                                     §    El Paso County, Texas, 41st Judicial
        Defendant.                                   §    District, Cause No. 2020DCV1666



                               INDEX OF MATTERS FILED

       Defendant Verizon Wireless Texas L.L.C., through the undersigned, provides the

following index:

       Exhibit 1:    Declaration of Karen M. Shipman

       Exhibit 2:    Docket Sheet

       Exhibit 3:    Plaintiff’s Original Petition

       Exhibit 4:    Case Information Sheet

       Exhibit 5:    Request for Citation Issuance to Defendant Verizon Wireless Texas, LLC

       Exhibit 6:    Return of Service

       Exhibit 7:    Defendant’s Answer and Affirmative Defenses to Plaintiff’s Original
                     Petition

       Exhibit 8:    Supplement to JS Civil Cover Sheet

       Exhibit 9:    Notice of Filing Notice of Removal to State Court




                                                5
             Case 3:20-cv-00179 Document 1 Filed 06/26/20 Page 6 of 6




                                                    Respectfully Submitted,

                                                    JACKSON LEWIS P.C.


                                                     /s/ Jamie L. Houston
                                                    William R. Stukenberg
                                                    Texas State Bar No. 24051397
                                                    William.Stukenberg@jacksonlewis.com
                                                    Jamie L. Houston
                                                    Texas State Bar No. 24097847
                                                    Jamie.Houston@jacksonlewis.com
                                                    1415 Louisiana, Suite 3325
                                                    Houston, Texas 77002-7332
                                                    Telephone: (713) 650-0404
                                                    Facsimile: (713) 650-0405

                                                    ATTORNEYS FOR DEFENDANT
                                                    VERIZON WIRELESS TEXAS L.L.C.

                                CERTIFICATE OF SERVICE

       I certify that I filed the foregoing document in accordance with the protocols for e-filing

through the CM/ECF system in the United States District Court for the Western District of Texas,

El Paso Division, on June 26, 2020, and therefore has been served upon all counsel of record in

accordance with such e-filing protocols.

       John P. Valdez
       DAVIE & VALDEZ P.C.
       1801 N. Stanton
       El Paso, Texas 79902
       Email: john@davievaldez.com
       Attorney for Plaintiff


                                             /s/ Jamie L. Houston
                                            Jamie L. Houston
                                                     4817-2676-6529, v. 1




                                                6
